DETAILED ACTION
This action is in response to the claims filed on March 4th, 2019. A summary of this action:
Claims 1-11 have been presented for examination.
Claim 4 is objected to
Claims 1-11 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-11 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim 1-3, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al., “Oriented Bounding Boxes Using Multiresolution Contours for Fast Interference Detection of Arbitrary Geometry Objects”, 2016, in view of Ramirez et al., “Optimizing Collision Detection based on OBB Trees Generated with Genetic Algorithm”, 2009 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al., “Oriented Bounding Boxes Using Multiresolution Contours for Fast Interference Detection of Arbitrary Geometry Objects”, 2016, in view of Ramirez et al., “Optimizing Collision Detection based on OBB Trees Generated with Genetic Algorithm”, 2009 in further view of Doerr et al., “Detecting structural breaks in time series via genetic algorithms”, 2017
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Numerous dependent claims may be reasonable interpreted as contingent claims – see MPEP § 2111.04.
In addition, as the claimed invention is drawn towards a computer-implemented method, the Examiner also notes as per MPEP § 2111.04 “to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations” wherein the “structure” for a computer-implemented method is merely the computer implementing the method. 

E.g., see dependent claim 3 for the “when a difference...a difference” limitations – this conveys that when there is not such a difference that NO “first rectangular region is generated”. 
E.g., when there is only one boundary point in the target region, then obviously there cannot be a “difference in coordinate value...” between two boundary points, and as such no first rectangle is generated

E.g. see dependent claim 4, which depends upon a contingent claim, and then further recites a second contingent case of “when...”, i.e. when X and Y both occur, then the claim 

E.g. see claim 5 – if the method of claim 1 generates rectangles that cover all boundary points, then claim 5 does nothing, as all boundary points are already encompassed by a rectangle. Also, claim 5 may merely be conveying that claim 1 performs this step iteratively, i.e. at each iteration a subset of boundary points are placed into a rectangle, until all points are covered.

E.g., see claim 6 – this requires a “deviation...” for the merger to occur, i.e. if no deviation, then no merger actually occurs. 

Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4 recites “a first rectangular region is generated” however claim 4 depends upon claim 3 which already recites this limitation – claim 4 should have antecedent basis back to claim 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is treated as representative of claims 10 and 11, claims 10 and 11 are rejected under a similar rationale as claim 1.

Claim 1 recite:
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region on a plane in the target region 

It is not clear what this is actually intended to encompass. 
It is not clear what the various regions actually encompass, i.e. 1) is this intended to reflect “boundary information indicating a boundary line of an object in a target region”, or 2) that there is a “region” with a “object” in a sub-region of a “target region”, i.e. that the “target region” is a subset of the “region” with the boundary line, then that the “region on a plane” is a subset of the “target region”. 
however the plain and customary meaning of plane in the art would also convey to a person of ordinary skill merely any “plane”, not just a 2D plane, e.g. a hyperplane. 
In addition, if the “region” is 2D, then a plane would merely be a region in the 2D region – it would not typically be a 1D plane. 
The claim uses a vague and ambiguous wording whereas the specification appears to indicate merely that this should recite “a boundary line of an object in a target region”, e.g. see figure 11, wherein the specification would convey that in an exemplary embodiment this is “a boundary line of an object in a 2D region”. However, instead the claim recites “referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region on a plane in the target region“ and it’s not clear what this is actually intended to be. 

To visually show this:

This is what the Examiner infers is intended, and may be reasonably interpretd from the claims:

    PNG
    media_image1.png
    334
    623
    media_image1.png
    Greyscale

This may also be reasoanbly inferred by the present claims:

    PNG
    media_image2.png
    307
    646
    media_image2.png
    Greyscale


In addition, claims 8 and 9 are also rejected under the below grounds: 
Claim 8 recites, in part: 
rotating the boundary line by a given angle at a time in the plane;

The claim is vague and ambiguous – there is nothing set forth in the claim that clearly conveys what is intended by “at a time”, i.e. this merely recites performing a rotation of the boundary line by a given angle, at any time, and then repeating the execution of the algorithm. 
If this was intended to be a step after the “dividing...” step recited in claim 1, this should clearly be reflected in the actual claim language, i.e. this should recite “after the division of the target region...rotating the boundary line by a given angle in the plane and executing....”, or “after the division...rotating the boundary line...and repeating the process of claim 1”, or the like.
Instead, the present claim limitation does not impose any requirement on “a time”, i.e. this could simply be performed before the method of claim 1, and then the claim merely recites performing the method of claim 1 twice on a rotated boundary line. As such, the metes and bounds of the claim are not clearly set forth, as one of ordinary skill would reasonably ascertain that the claim invention of claim 8 may be reciting two distinct scope, i.e. that “time” is after the method of claim 1, or that “time” is at any arbitrary time such as before the method of claim 1. 
Claim 8 becomes even vaguer as it terminates with the recitation of “every time the boundary line is rotated”, however there is only a single rotation that is being performed. The applicant’s claim appears to be intended that the system would repeatedly rotate the boundary line, e.g. animating the boundary line wherein the animation includes rotating the boundary line for a plurality of time steps wherein at each time step the boundary line is rotated by a rotation angle. This is not clearly reflected by the present claim, nor any similar scope. 
In other words, claim 8 appears to be an attempt at encompasses the scope of figure 26 in the instant specification which depicts applying a “rotation” with some associated “speed” to the boundary line, e.g. ¶ 233 of the instant specification “In the third embodiment, the rectangular region generating unit... rotates the object at various angles and generates the rectangular regions based on the boundaries of the object at different rotation angles,” but without fully claiming the scope while still reciting a claim language ambiguous enough to leave on of ordinary skill uncertain on what the true scope of the claim even is. 
E.g., a person of ordinary skill would be left to their own judgment of whether the claim only recites a single rotation, or whether the “every time the boundary line is rotated” as recited in the claim is conveying a scope of multiple rotations.

Claim 9 further renders this vague and ambiguous.
Claim 9 then recites “after rotation of the boundary line from a first rotation angle to a second rotation angle,
However, the line was already rotated in claim 8, which claim 9 depends upon.
As such, it is not clear if the “first rotation angle” is actually intended to be the rotation performed in claim 8, especially considering the claim recites “in the using the genetic algorithm...after rotation” which implies this is after the repetition of claim 1 as recited in claim 8 after the rotation, or if claim 9 is requiring two more rotations.
In addition, there are now multiple instances of “using the genetic algorithm” – it is not clear which instance is being referred to.
In other words, the claim appears to be an attempt to claim, in a vague and ambiguous manner, that claim 8 recites a scope in which the boundary line is repetitively rotated and for each rotation the claimed method of claim 1 is repeated, and that claim 9 is then further modifying the repetition. This is not clear from the present claim scope, the metes and bounds of the claim are vague and ambiguous.
Especially given that the “first rotation angle” may merely be interpreted as the original rotation of the boundary line before the execution of claim 1, i.e. that claim 9 may be simply reflecting a scope in which the boundary line undergoes only a single rotation after claim 1.

Claim 9 then recites “a first gene information point set or a second gene information point set selected from the plurality of first gene information point sets or...is included in the second gene information point set after the rotation to the second rotation angle. ” – this is vague and ambiguous, claim 1 already recites at least a “first gene information point set” and a “second gene information point set selected...”, and both of these elements are generated a second time by the repetition in claim 8, and yet claim 9 recites this element for a 3rd time. This is indefinite – it is not clear what scope this is actually trying to recite.
The claim appears to be merely conveying that the boundary line is animated over a plurality of time steps wherein at each time step a rotation occurs, and for each rotation the method of claim 1 is repeated in its entirety. 
The claim then also recites “...the plurality of second gene information point sets generated at the first rotation angle based on an evaluation value is included in the second gene information point set after the rotation to the second rotation angle” – this is even more vague and ambiguous – the claims appear to be intended to reflect a scope in which, in some embodiments (by the use of “or”) the second gene information point sets after the rotation to the second angle [either after the rotation in claim 8, or after another rotation, or the like, see above] merely may retain some of the previous gene information point sets.
In terms of a genetic algorithm and to the knowledge of a person of ordinary skill, this would merely convey that the genetic algorithm may retain some of its population for each iteration, as is known in the art. This is a fundamental part of many genetic algorithms, i.e. generate an initial population, evaluate the fitness of members in the initial population, then modify the initial population (e.g., mutations, cross-overs, replacement, etc.) wherein the modification of the initial population preserves some of the most fit members (Darwin’s survival of the fittest, which is why this is called a “genetic algorithm”).
Claim 9 appears to merely be conveying that a genetic algorithm may retain some members from previous populations generated from the genetic algorithm, such as from the first gene information point set generated at either the first or second angle, or the second gene information point set at the first angle – this is merely part of how genetic algorithms word, and yet the claim makes this vague and confusing to a person of ordinary skill.

To clarify – the Examiner infers that the applicant is attempting to claim a scope in which:
Time Step 0; First gene set = A1, Second gene set = B1, wherein B1 is based on A1; Boundary line = either no rotation, or some rotation X
Time Step 1; First gene set = A2, Second gene set = B2, wherein B2 is based on A2, and may also additionally be based on A1 or B1; Boundary line = rotation X2

This is not clear from claims 8-9, and furthermore this scope would have been captured by claim 8 if claim 8 were to recite “after the division of the target region in claim 1, then rotate the boundary line by a rotation angle and repeat claim 1 for the boundary line after the rotation” as claim 1 is already reciting that the second gene set B is based on A [the “a first gene information point set” in claim 9”]. But this is not what the claim recites. 

Nor does claim 9 actually require retaining either gene set from claim 1, as these are recited with “or” in a vague and ambitious manner. I.e., if the applicant intends for claim 9 to reflect a scope in which the second gene set, B2, from the rotation, is additionally based on the gene sets A1 and/or B1 [as B1 is based on A1] – this is not clearly recited in the present claim scope. 

Claims 8-9 are vague and ambiguous, there are various scopes which a person of ordinary skill may ascertain from the language of the claims and it is not clear which one is actually intended. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more.


Step 1
	Claim 1 is directed towards an article of manufacture.
	Claim 10 is directed towards a machine.
	Claim 11 is directed towards a process

Step 2A, prong 1
	The claims are drawn towards the abstract idea of a mental process concept. See MPEP § 2106.04(a)(2).

	The mental process recited in claim 1 is:
	... divided region...
referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region on a plane in the target region to generate a plurality of first gene information point sets each including a plurality of first gene information points, in which a number of 10the plurality of first gene information points corresponds to a first set value related to a degree of division of the target region;
	deciding a plurality of first reference points on the boundary line for each of the plurality of first ... information point sets based on the plurality of first ... information points included in the first ... information point set;
15generating a plurality of first rectangular regions for each of the plurality of first ... information point sets, in which each of the plurality of first ... rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a 20second set value indicating a distance to the boundary line;
	using a ... algorithm based on a selected first ... information point set selected from the plurality of first ... information point sets to generate a plurality of second ... information point sets each including a plurality of second ... information points, in which a number of the plurality of 25second ... information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second ... information point sets based on the plurality of second ... information points included in the second ... information point set;
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second ... information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first ... information point sets and the plurality of second ... information point sets based on evaluation of the plurality of first rectangular regions generated based on the first ... 10information point set for each of the plurality of first ... information point sets and evaluation of the plurality of second rectangular regions generated based on the second ... information point set for each of the plurality of second ... information point sets;
	and dividing the target region based on the plurality of first rectangular 15regions or the plurality of second rectangular regions generated according to the specified first ... information point set or second ... information point set. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. 
The claimed invention is drawn towards the mental process of drawing rectangular regions along a boundary line, e.g. see figure 11.

Furthermore, see ¶ 51 of the instant specification, which recites in part “Conventionally, a user manually generates and inputs the hierarchical structured grid into an analysis space. In generating the hierarchical structured grid, the user sets rectangular regions containing all 10 boundary points and satisfying a large number of conditions at the same time to improve the calculation accuracy and increase the efficiency of calculation.”
As such, the claimed invention of claims 1-20 are directed towards a mental process. 

Step 2A, prong 2A
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The claims are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)
Claim 1, “	A non-transitory computer-readable recording medium storing therein a ...program for causing a computer to execute a process comprising:”
Claim 10, “A ... apparatus comprising: a memory...and a process coupled to the memory and that executes a process including:”
Claim 11, “storing, in a memory....” and “by a processor”
Claims 1, 10, and 11, “using a genetic algorithm”, “gene information point sets” and “gene information points”

As per MPEP §2106.05(f): “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”
As per ¶ 51 of the instant specification, which recites in part “Conventionally, a user manually generates and inputs the hierarchical structured grid into an analysis space. In the user sets rectangular regions containing all 10 boundary points and satisfying a large number of conditions at the same time to improve the calculation accuracy and increase the efficiency of calculation.”

In regards to the use of a genetic algorithm being “mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”: 
The use of a genetic algorithm is merely the use of “A commonplace business method or mathematical algorithm being applied on a general purpose computer” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
The claims recite nothing more than using a “commonplace...mathematical algorithm” being applied on a general purpose computer. See MPEP § 2106.05(f).
To clarify – the claims recite nothing more than the use of a genetic algorithm to analyze the data, there are no specific recitations for the details of the genetic algorithm outside of mere instructions to apply the genetic algorithm. 

In addition, claim 11 also recites adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) – this below limitation is merely an insignificant post-solution activity, i.e. “A competent draftsman could attach some form of post-solution activity to almost any mathematical formula” (MPEP § 2106.05(g)):
A divided region generating method analyzing temporal variation of physical properties on a target object, the method comprising:...and analyzing the temporal variation of physical properties on the target object based on the divided target region.


A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 


Step 2A, prong 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The claims are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)
Claim 1, “	A non-transitory computer-readable recording medium storing therein a ...program for causing a computer to execute a process comprising:”
Claim 10, “A ... apparatus comprising: a memory...and a process coupled to the memory and that executes a process including:”
Claim 11, “storing, in a memory....” and “by a processor”
Claims 1, 10, and 11, “using a genetic algorithm”, “gene information point sets” and “gene information points”

As per MPEP §2106.05(f): “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”
As per ¶ 51 of the instant specification, which recites in part “Conventionally, a user manually generates and inputs the hierarchical structured grid into an analysis space. In generating the hierarchical structured grid, the user sets rectangular regions containing all 10 boundary points and satisfying a large number of conditions at the same time to improve the calculation accuracy and increase the efficiency of calculation.”

In regards to the use of a genetic algorithm being “mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”: 
The use of a genetic algorithm is merely the use of “ A commonplace business method or mathematical algorithm being applied on a general purpose computer” Alice Corp. Pty. 
The claims recite nothing more than using a “commonplace...mathematical algorithm” being applied on a general purpose computer. See MPEP § 2106.05(f).
To clarify – the claims recite nothing more than the use of a genetic algorithm to analyze the data, there are no specific recitations for the details of the genetic algorithm outside of mere instructions to apply the genetic algorithm. 

In addition, claim 11 also recites adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) – this below limitation is merely an insignificant post-solution activity, i.e. “A competent draftsman could attach some form of post-solution activity to almost any mathematical formula” (MPEP § 2106.05(g)):
A divided region generating method analyzing temporal variation of physical properties on a target object, the method comprising:...and analyzing the temporal variation of physical properties on the target object based on the divided target region.

Furthermore, the limitation “A divided region generating method analyzing temporal variation of physical properties on a target object, the method comprising:...and analyzing the temporal variation of physical properties on the target object based on the divided target region” as recited in claim 11  is nothing more but applying the claimed invention to a well-understood, routine, and conventional activity. See MPEP § 2106.05(d).  The additional element 
This limitation is merely the WURC activity of analyzing a target object, with associated physical properties, for variations in the physical properties in time. This is recited in a very general fashion and would encompass, for example, the application of the claims invention to:
Rivera, as relied upon below, § 6, “objects...following physical laws”, i.e. applying the claimed invention for objects that follow physical laws and in which time has some effect [i.e. following physical laws]
Rivera, as relied upon a below, using a technique similar to the claimed invention for “interference detection” – the “physical properties” are recited in such generality that this merely encompasses the object moving, e.g. such as during interference detection – also see Ramirez for a second example of this (the abstracts of both)
Page et al., as cited in the conclusion below, for using a similar technique of collision detection for NURBS surfaces such as for 3D physics simulations and video games
McMains et al., as cited in the conclusion below, for using a similar technique for paralleling regions for numerical simulations, e.g. CAD
Doerr et al, as relied upon below, for time-series analysis such as from real-world data from a sensor
Tonoyan et al., , as cited in the conclusion below, for subdividing regions for finite element simulation such as used for numerical modelling of physical problems
¶ 3 of the instant specification “In the field of computational fluid dynamics (CFD) a computer is used to analyze the temporal variation of the state of a fluid.” – this conveys merely a WURC to which the claimed invention is applied to
¶ 11 of the instant specification “Note that numerical simulation is used in various fields. For example, there is a system that provides temporally changing actual measurement values which are taken into account to estimate an accurate change in the indoor temperature.” – this conveys merely a WURC to which the claimed invention is applied to
¶ 11, “For example, there is an electromagnetic field analyzing apparatus...” – this conveys merely a WURC to which the claimed invention is applied to

The limitation recited in claim 11, and as re-produced above, is nothing more than a general recitation of applying a mental process to WURC activity. 
The disclosure further provides that this claimed limitation would be in “numerical simulation” in general which is “used in various fields”. In other words, as per MPEP § 2106.05(g): “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". The limitations of “analyzing the temporal variation of physical properties on the target object based on the divided target region” is nothing more than attaching a post-solution activity to a mathematical formation wherein the post-solution activity is also “well-understood or conventional”. 

Furthermore, the use of a genetic algorithm is nothing more but applying the claimed invention to a well-understood, routine, and conventional activity. See MPEP § 2106.05(d).
The genetic algorithm is merely being applied for the process of “Conventionally, a user manually generates and inputs the hierarchical structured grid into an analysis space” (¶ 51 of the instant specification).
As recited in the claims, the genetic algorithm is merely being applied to draw “rectangular regions” around a “line”. There is not even a recitation of the “hierarchical structured grid” in the claims, instead this is the mere use of applying a genetic algorithm to drawing.
In addition, the use of a genetic algorithm for drawing is a well-known, routine, and conventional activity in itself. 
In addition, as the claims do not recite any actual application of the abstract idea outside for the mere recitations of generating a drawing, the relevant industry is merely generating a drawing (MPEP § 2106.05(d)).
Kabala et al., “The Side Effect of a Generative Experiment”, 2002, Paper from Cumin CAD – see §4 – the genetic algorithm is applied for automating the process of “A lot of conceptual hand drawings have been done in order to grasp the optimal construction of evolutionary shapes...However, when targeting at adaptive forms, the art and design practice comes in even when it involves as conventional activity as linear hand drawing.” – see figure 3, this draws rectangular regions around a boundary line by “genetic algorithms” to the “conventional activity” of “linear hand drawing” of boxes around a boundary line
Shahrabi, Procedural Paintings with Genetic Evolution Algorithm”, August 12th, 2020, Article published on Medium, this uses a genetic algorithm for drawing and in addition teaches that the use of a genetic algorithm for drawing is the same as “This is by the way how I paint as a human. I first lay down the major gradients, block out the shapes and then slowly focus on higher level details bit by bit. This method is very common among painters as it reduces the cognitive work load, and gives you the head space to focus on specific parts and get them right.”
House et al., “Autonomous Evolution of Digital Art Using Genetic Algorithms”, 2016 “This paper applies a genetic algorithm (GA) to the autonomous evolution of digital art, eliminating the need for a human in the loop.” also this then teaches “One approach is to use a human in the loop to determine the fitness function in order to direct the selection and evolution. Another approach, which this paper explores, is to define an objective fitness function to automate evolution without the need for human input.” (see the abstract)
Nascimento et al., “A FOCUS AND CONSTRAINT-BASED GENETIC ALGORITHM FOR INTERACTIVE DIRECTED GRAPH DRAWING”, 2006, The University of Sydney, Technical Report Number 533 – see § 1 – “Drawings of directed graphs appear in many different medias and applications, including science books, magazines, technical manuals, and software for designing, managing and exploring diagrams for simulation and tutoring 
Ruiseco et al., “Dig-Limit Optimization in Open Pit Mines through Genetic Algorithms”, May 2016, Master’s Thesis from McGill University – see figures 13 and 14 on page 45, this shows a comparison of a “hand drawn” vs a “GA” drawn plot of rectangular regions, also see figures 22 and figures 23 and page 58 which teaches “The dig-limits [the squares on the drawing] generated by the GA (Figure 23) are largely similar to those shown in Figure 22. [which is “hand drawn”]” and wherein page 60 further teaches “It should be noted that the hand-drawn solution will nearly always outperform the GA when comparing the resulting grades per destination, and the number of misclassified blocks (Table 5 and Table 6”
Hermawanto, “Genetic Algorithm for Solving Simple Mathematical Equality Problem”, see page 1 which describes the basic genetic algorithm, and then see pages 3-9 which provide an example step-by-step GA including the calculations – this is obviously a person writing out the calculations involved in a genetic algorithm 
Yingzhi et al., “Oil painting algorithm based on aesthetic criteria of genetic algorithm during COVID-19”, 2020 – this is an application of a genetic algorithm to automate “traditional manual oil painting” 
Hao et al., “A CROWDSOURCED DESIGN EXPERIMENT USING FREEHAND SKETCH DESIGN METHOD BASED ON THE CDESIGN FRAMEWORK”, 2017 – this is an example of using a genetic algorithm in combination with “hand drawings” – see figure 5-10

In addition to the above, also see other examples of the use of a genetic algorithm for generating a drawing such as in the manner claimed – these other examples are relied upon in the § 103 rejection, and listed in the pertinent prior art of record below. 

There is not even indication from the specification of what the industry this abstract idea would even be used for, instead there are general recitations of using this for generating drawings of rectangular regions around lines of “numerical simulation is used in various fields” (¶ 11) such as “estimate an accurate change in indoor temperature”, “electromagnetic field analyzing”, “reduce the number of divided element in a finite element method”, etc. The specification merely conveys that this abstract idea may be applied to a “variety of fields”, i.e. this is merely an abstract idea of generating drawings of rectangular regions around a line. 

As such, the claimed invention is directed towards a mental process without significantly more. 

Regarding the Dependent Claims
Claim 2 is merely reciting an additional step in the mental process of a technique for deciding to use “a boundary point...as a first reference point...”
Claim 3 is merely reciting an additional step in the mental process of when to generate the first rectangular region and how to generate it
Claim 4  is merely reciting an additional step in the mental process of when to generate the first rectangular region and how to generate it
Claim 5 is merely reciting an additional step in the mental process of  generating new first rectangles to cover boundary points that are not covered by the initial first set of rectangles
Claim 6 is merely reciting an additional step in the mental process of merging rectangles when there is a “deviation...” 
Claim 7 is merely reciting an additional step in the mental process of “generating an outer rectangular region...”
Claim 8 is merely reciting an additional step in the mental process of performing a rotation of the boundary line and repeating claim 1. 
In addition, also see MPEP § 2106.05(d) – this is additionally merely drawn towards the WURC of “Performing repetitive calculations,...The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”
Claim 9 is merely reciting an additional step in the mental process of rotating the boundary line from a first to a second angle and repeating claim 1, and recites in some embodiments (i.e. the use of “or”) merely additional modifications to steps in the mental process

The claimed invention is directed towards a mental process without significantly more. The claimed invention is not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al., “Oriented Bounding Boxes Using Multiresolution Contours for Fast Interference Detection of Arbitrary Geometry Objects”, 2016, in view of Ramirez et al., “Optimizing Collision Detection based on OBB Trees Generated with Genetic Algorithm”, 2009 

Regarding Claim 1
Rivera teaches: 
	A non-transitory computer-readable recording medium storing therein a divided region generating program for causing a computer to execute a 5process comprising: (Rivera, abstract, teaches generating “hierarchically structured bounding boxes help us to quickly isolate the contour of segments in interference...Our proposed method relies upon searching for the best this divides a region around a boundary line/”contour” into rectangular boxes using a computer – e.g. § 1 ¶ 1 – this is for “Computer Graphics and Robotics” and see the remaining portions of § 1 for additional example applications of Rivera’s technique, e.g. “computer animation”, “scene modeling”, “ray-tracing” and the like)

    PNG
    media_image3.png
    543
    457
    media_image3.png
    Greyscale

	referring to boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region on a plane in the target region to generate a plurality of first [segment] point sets each including a plurality of first [segment] information points, in which a number of 10the plurality of first [segment] information points corresponds to a first set value related to a degree of division of the target region; (Rivera, § 2 the contour, i.e. a boundary line, is broken down into segments and “are bounded by an oriented box” so that “all contours of the object will be covered by a set of boxes called elementary boxes”, e.g. figure 3 – in other words the system refers to information indicating the boundary line/contour in a region occupied by “objects”, divides the contour(s) into “segments” and for each segment fits a rectangle/”box” – see the remaining portions of § 3, in regards to the degree of division – see page § 2 ¶ 2 – the contour is broken into “n” segments wherein n is set based on a “minimum number of control points”, in other words the boundary line is divided into n segments [example of a degree of division] wherein each of these n-segments are then fit with an “elementary box”, e.g. see § 3 ¶ 1 – the “n” defines both the number of segments and the number of boxes – each of the segments contain “m” control/sampling points – e.g., see figure 4)

    PNG
    media_image4.png
    268
    429
    media_image4.png
    Greyscale

deciding a plurality of first reference points on the boundary line for each of the plurality of first [segment] information point sets based on the plurality of first [segment] information points included in the first [segment] information point set; (Rivera, as cited above teaches this – the system decides on a number of segments which each contain reference points on the boundary line, e.g. see figure 4 – then see figures 2-3 – the system decides on reference points on the boundary line based on the “sampling points” and uses the reference points to fit the box for each segment, e.g. see the section “Elementary box” on page 4 – the “centroid” of each box is computed using the “simple average” of “r points” that were sampled [r being the reference points] wherein these are based on the “m” segment sampling points – the difference between the “r” and the “m” is that the “r” points are in a projected space, see § 3.1.2, in other words m-points are sampled, and then these points are projected into a new “ordinary system” as p reference points for fitting the box)

    PNG
    media_image5.png
    489
    788
    media_image5.png
    Greyscale

15generating a plurality of first rectangular regions for each of the plurality of first [segment] information point sets, in which each of the plurality of first [segment]rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a 20second set value indicating a distance to the boundary line; (Rivera, see figure 3 above, also see figure 6 – two sides of the boxes contain the points on the boundary line, and two sides do not contain any points on the boundary line [e.g., the reference points] – see § 3.1.2  and see the section “Elementary box” on page 4, the boxes width is adjusted to have a distance from the boundary line wherein this is by a value set “by the segments of bigger dimension”, e.g. see figure 3, the width of the box around the line is set to the minimal widest value for all boxes, i.e. the system finds the “segment” of the biggest dimension and determines the width for all boxes from that segment

    PNG
    media_image6.png
    453
    546
    media_image6.png
    Greyscale

...
and dividing the target region based on the plurality of first rectangular 15regions or the plurality of second rectangular regions generated according to the specified first [segment] information point set or second [segment] information point set. (Rivera, as cited above, e.g. figure 3 and figure 6 both teach this – the target region with the boundary line is divided into segments with associated boundary boxes, the claim recites that this limitation encompasses using the first set of rectangles/first set of information point sets by the use of the term “or”, also to clarify the above – Rivera teaches 2 techniques as shown in figure 6, one in which there is a “representation” with just “elementary boxes” and a second in which it is “multiresolution” – the claims encompass both of these embodiments wherein §3.1.1.2 teaches that “multiresolution” “allows us to merge pairs of segments and their respective boxes...”)
Rivera does not explicitly teach using a genetic algorithm, i.e. Rivera does not explicitly teach: 
......first gene information point sets each including a plurality of first gene information points...
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;

Ramirez teaches:
......first gene information point sets each including a plurality of first gene information points... (Ramirez, abstract, teaches a “a method for generating Oriented Bounding Boxes (OBB) using genetic algorithms (GA)” then see §2.2 – this is for a “OBB tree”, e.g. the hierarchical OBB structure of Rivera relied upon above (also see figure 3) – Ramirez modifies an algorithm similar to Rivera in order to use a “genetic algorithm” for fitting the OBBs, see § 2.3 for a general description, see §3 for the implementation, e.g. § 3.1 ¶ 1 “The oriented bounding boxes can be represented just specifying its orientation. Once the orientation is determined, the minimal bounding box that encloses the object can be easily computed....”, and then see §3.3 which teaches in part “...Once the rotation is applied, three new axes are obtained...which are the basis for creating an OBB. Now each point of the bounding box is projected into each of these axes in order to determine the major axis (the longest axis), see Figure 7, and the in other words as taken in combination with Rivera it would have been obvious to apply a genetic algorithm for fitting the OBBs to each segment on the boundary line, wherein the genetic algorithm has chromosomes [example of a set in the point set] which are used to determine the “rotation” for “creating an OBB” for projecting the “bounding box” and calculating the “center” “as well as the length”, to clarify – each chromosome in the GA represents a rotation for the OBB which then is used, obviously, for determining the rotation for each segment of Rivera for fitting the “box” including calculating/deciding the boxes dimension based on the rotated points, e.g. figure 7)

    PNG
    media_image7.png
    146
    464
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    292
    466
    media_image8.png
    Greyscale

	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, wherein figure 4 and § 2.3 of Ramirez teaches that a GA is an iterative optimization algorithm, i.e. there is an initial population of chromosomes [gene point sets] for each segment to fit an OBB to that segment, wherein the GA iterates to “a new population” of points sets [including a second gene information point sets], i.e. “each generation of individuals, a new set of approximations is created by the individual selection process according to their fitness value in the problem domain...Each set of individuals is a generation, and a simple way of stopping the GA is by specifying a number of generations” (§ 2.3 of Ramirez), in regards to the first set value – the segments which indicate a degree of division from Rivera would obviously correspond to a 

    PNG
    media_image9.png
    396
    732
    media_image9.png
    Greyscale

	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera, which includes the second reference points, also see Ramirez § 3.3 as cited above – the sampling points of Rivera are projected into a coordinated system for creating the boxes wherein the projected sampling points are reference points on the boundary line in 
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;  (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera – for the second set of regions, also see Ramirez §3.2 which teaches in part “Fitness function: the fitness function is used to compare individuals in order to determine which one is fittest. In our case we consider that the best oriented bounding box is the one which fits the object more tight...”, i.e. a second set of boxes/rectangles would have obviously been generated by the combination wherein they are “fit” to the segment points )
 	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs – also see § 3.2 of Ramirez, the “fitness” of each OBB is evaluated based on the “volume” such that a “lower volume means that the bounding box fits better the object”, i.e. the output of the GA is an optimal, specified gene information point that results in the best fitness for the OBB wherein this is based on an evaluation for the boxes/regions generated, e.g. for the 2D case it would have been obvious to use the “area” of each box , wherein the system specifies the better fitting OBB tree based on the genetic algorithm to use for dividing the region)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rivera on a system for creating a “tree of oriented boxes” to fit a “contour” of “geometric objects” wherein this is based on “the covariance matrix” (Rivera, see at least the abstract, § 3, and the “Elementary box” section) with the teachings from Ramirez on using a genetic algorithm for fitting OBBs to object. The motivation to combine would have been that “The genetic algorithm proposed for generating oriented bounding boxes achieves better results than the covariance method. The volume of the resulting oriented bounding boxes is lower, and the total time required for detecting collision between objects is also lower, in some cases reducing it in more than 68%.” (Ramirez, § 5, ¶ 1)

Regarding Claim 2
Ramirez, as taken in combination with Rivera, teaches:
The non-transitory computer-readable recording medium according to claim 1, wherein 20in the deciding the plurality of first reference points, a boundary point closest to a first gene information point among a plurality of boundary points set in advance on the boundary line is decided as a first reference point corresponding to the first gene information point. (Ramirez, as taken in combination above, teaches fitting OBBs using a genetic algorithm to a “contour” wherein the contour is divided into segments and for each segment a “oriented bounding box” is fit to the boundary in the segment using a genetic algorithm (e.g., Rivera, fig. 3) – the genetic algorithm chromosomes [gene information point], e.g. figures 5 and 6 and § 3.1 of Ramirez, teaches that the chromosome uses an “x, y, z” vector [first gene information point] and a value “w” which is the rotation around this x/y/z point, e.g. see figure 7 of Ramirez- then see figure 4 of Rivera, it would have been obvious that the chromosome vector [example of a first gene information point] is closest to one of the boundary points and that the boundary point is then decided as the first reference point, e.g. the x/y/z would have obviously been at/near a boundary point, and a “box” of points around the x/y/z point is “rotated” based on the “w”, i.e. the boundary points are decided as the reference points by this rotation using the genetic algorithm [corresponding to the gene information point], e.g. Ramirez’s figure 7 shows that the gene information point [the x/y/z point in the chromosome] is at a data point [e.g., the boundary point], and then this point is used as the first reference point for a rotation [when w is applied for the rotation])

    PNG
    media_image10.png
    385
    594
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    284
    477
    media_image11.png
    Greyscale


25Regarding Claim 3
Rivera, as taken in combination with Ramirez above, teaches:
The non-transitory computer-readable recording medium according to claim 2, wherein in the generating the plurality of first rectangular regions, a first rectangular region is generated, the first rectangular region including two first reference points adjacent to each other when the plurality of first reference 30points are arranged based on coordinate value of a first axis of the plane and including all of first boundary points set between the two first reference points on the boundary line, (Rivera, figure 3 and figure 4, as well as the other citations above – Rivera, as cited above, teaches that when generating the rectangular regions, i.e. the oriented bounding boxes, the regions include a plurality of reference points that are adjacent to each other in both the original coordinate system and the reference coordinate system – in both of these coordinate systems the reference points are arranged based on coordinate values of both a first and second axis of the plane [they are coordinate system] and they include all of the boundary points between the two reference points [e.g. figure 4, it’s a rectangle that surrounds all of the boundary points in both coordinate systems, e.g. figure 6] wherein there is a second axis that is perpendicular to the first axis [e.g., figure 4])
when a difference in coordinate value of a second axis perpendicular to the first axis between the two first reference points is equal to or smaller than a given value, and (Rivera teaches this – there is an obvious difference in coordinate values for each point for both the e1 [first axis] and e2 [second axis] (fig. 4), and the difference between the points is less than the given value of the width of the box which is given as one of the “dimensions” of the box (page 4, col. 1, ¶ 2)
a difference in coordinate value of the second 5axis between a first boundary point and another adjacent boundary point is equal to or smaller than the given value for all of the first boundary points set between the two first reference points on the boundary line.(Rivera teaches this – there is an obvious difference in coordinate values for each point for both the e1 [first axis] and e2 [second axis] (fig. 4), and the difference between the points is less than the given value of the width of the box which is given as one of the “dimensions” of the box (page 4, col. 1, ¶ 2), and obviously this includes that all of the boundary points between the first two are also less than the width of the box)

    PNG
    media_image12.png
    720
    565
    media_image12.png
    Greyscale

    PNG
    media_image11.png
    284
    477
    media_image11.png
    Greyscale

54Fujitsu Ref. No.: 17-00658

25Regarding Claim 5
Rivera, as taken in combination with Ramirez above, teaches:
The non-transitory computer-readable recording medium according to claim 2, wherein in the generating the plurality of first rectangular regions, when there are boundary points not included in any of the generated first rectangular regions after the generation of the first rectangular regions based on the plurality of first 30reference points, one of the boundary points not included in any of the first 55Fujitsu Ref. No.: 17-00658 rectangular regions is set as an additional reference point to generate a new first rectangular region based on the additional reference point. (Rivera, as cited above teaches this – the boxes are obviously iteratively generated, i.e. for “each segment” a box is generated/the segment is “bounded by an oriented box” as part of constructing a “tree of oriented boxes” (§ 3 of Rivera) – i.e. the system generates a first rectangular region for the first boundary/reference points, then a second, then a third, and so on until all the boundary points are inside of the rectangular regions)

Regarding Claim 6
Rivera teaches: 
	The non-transitory computer-readable recording medium according to 5claim 1, wherein in the generating the plurality of first rectangular regions, two of the plurality of first rectangular regions are merged into one rectangular region when a deviation between opposite sides of the two of the plurality of first rectangular regions including a specific first reference point shared by adjacent first 10rectangular regions is equal to or smaller than a given value in the adjacent first rectangular regions. (Rivera, § 3.1.1.2 teaches “merge pairs of segments and their respective boxes”, i.e. merging two of the regions into one region wherein this merges adjacent boxes [sharing a reference point between the boxes, as they are adjacent], e.g. see figure 5, when the contour has “roughness” [example of deviation between opposite sides] the width of the box is increased, and when there is no “roughness” no such adjustment is made, i.e. two of the boxes may be merged wherein, as depicted in figure 5, this is when there is no “roughness” – the system detects that there is low roughness/deviation below a threshold between opposite sides as shown in figure 5, then merges these boxes into a superbox)

    PNG
    media_image13.png
    199
    113
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    458
    451
    media_image14.png
    Greyscale


Regarding Claim 7
Rivera, as taken in combination with Ramirez, teaches: 
	The non-transitory computer-readable recording medium according to claim 1, the program causing the computer to execute the process further 15comprising generating an outer rectangular region containing one or a plurality of rectangular regions of the plurality of first rectangular regions or the plurality of second rectangular regions generated according to the specified first gene information point set or second gene information point set. (Rivera, figure 3 as cited above teaches that this a hierarchal structure wherein as per § 3 multiple “In order to construct a binary tree of oriented boxes, each pair of adjacent elementary boxes, denoted by in other words it is obvious that the combined system would have generated super boxes [example of an outer rectangular region] containing at least one of the rectangular regions, and as taken in combination it would have been obvious to do this while also using the GA such as for each iteration)

Regarding Claim 8
Rivera, as taken in combination with Ramirez, teaches: 
	The non-transitory computer-readable recording medium according to claim 1, the program causing the computer to execute the process further comprising:
	rotating the boundary line by a given angle at a time in the plane; (Rivera as cited above teaches that the “contour”, e.g. as shown in figure 3 and figure 6 and see § 2 teaches that the “contour” is generated by “control points” which then “generate segments of the curve” wherein “Each segment is defined geometrically” and that the b-spline is “periodic”, then see page 6 section “Examples of results in animations” – it would have been obvious that animating the object, e.g. animating the contour, would have included rotations of the boundary line, this is an obvious component of “computer animation”, e.g. see figure 9 for “two frames of an animated sequence” – it would have been obvious to program/setup an “animation” to rotate the contour in each “frame” [at a time] by a given angle )
	and 25executing the referring to the boundary information to generate the plurality of first gene information point sets, the deciding the plurality of first reference points, the generating the plurality of first rectangular regions, the using the genetic algorithm to generate the plurality of second gene information point sets, the deciding the plurality of second reference points, and the 56Fujitsu Ref. No.: 17-00658 generating the plurality of second rectangular regions, every time the boundary line is rotated.  (Rivera, as cited above, e.g. see page 6 section “Examples of results in animations” – the system is applied to animated objects, e.g. § 6 ¶ 2 “Better saying, our method is efficient and robust for two-dimensional animations in real time.” – it also would have been obvious to repeat the process for every animation frame with a rotation)

Regarding Claim 9
Ramirez, as taken in combination with Rivera, teaches: 
	The non-transitory computer-readable recording medium according to 5claim 8, wherein in the using the genetic algorithm to generate the plurality of second gene information point sets after rotation of the boundary line from a first rotation angle to a second rotation angle, a first gene information point set or a second gene information point set selected from the plurality of first gene 10information point sets or the plurality of second gene information point sets generated at the first rotation angle based on an evaluation value is included in the second gene information point set after the rotation to the second rotation angle. (Ramirez, as taken in combination with Rivera, teaches this – see figure 4 of Ramirez, the “genetic algorithm” starts with an “initial population” and generates a new population from this, i.e. it would have been obvious to generate a new population/new first gene point set and to include this gene in the “new population” that is subsequently generated, e.g. see # 4 in § 2.3 – some other the original population is kept in the new population space, e.g. the “better candidates”, also it would have been obvious to retain some of the population from the first rotation when repeating the the claim encompasses both of these embodiments)

15
Regarding Claim 10.
Rivera teaches: 
	A divided region generating apparatus comprising (Rivera, as cited below):
	a memory that stores boundary information indicating a boundary line of a region occupied by an object arranged in a target region and another region on a plane in the target region; (Rivera, abstract, teaches generating “hierarchically structured bounding boxes help us to quickly isolate the contour of segments in interference...Our proposed method relies upon searching for the best possible way to represent contours by means of hierarchically structured rectangular oriented bounding boxes. This technique handles 2D objects boundaries defined by closed B-spline curves with roughness details. Each oriented box is adapted and fitted to the segments of the contour”, e.g. see figures 4 and 6 for examples – this divides a region around a boundary line/”contour” into rectangular boxes using a computer – e.g. § 1 ¶ 1 – this is for “Computer Graphics and Robotics” and see the remaining portions of § 1 for additional example applications of Rivera’s technique, e.g. “computer animation”, “scene modeling”, “ray-tracing” and the like, in regards to the memory storing the contour information/boundary – this would have been obvious, e.g. see § 2 of Rivera, as 1) the computer generates and obviously stores the “contours” wherein the “contours” are defined by contour information 
	and a processor coupled to the memory and that executes a process 20including (Rivera, as cited above)
	referring to the boundary information to generate a plurality of first  [segment] information point sets each including a plurality of first  [segment] information points, in which a number of the plurality of first [segment] information points corresponds to a first set value related to a degree of division of the target region;(Rivera, § 2 provides that the model is applied to “objects with contours” wherein the control are defined by B-spline curves [the contours are an example of a boundary line] wherein this is “two-dimensional” [the regions on in the same plane]  - then see § 3 ¶ 1-3 – the contour, i.e. a boundary line, is broken down into segments and “are bounded by an oriented box” so that “all contours of the object will be covered by a set of boxes called elementary boxes”, e.g. figure 3 – in other words the system refers to information indicating the boundary line/contour in a region occupied by “objects”, divides the contour(s) into “segments” and for each segment fits a rectangle/”box” – see the remaining portions of § 3, in regards to the degree of division – see page § 2 ¶ 2 – the contour is broken into “n” segments wherein n is set based on a “minimum number of control points”, in other words the boundary line is divided into n segments [example of a degree of division] wherein each of these n-segments are then fit with an “elementary box”, e.g. see § 3 ¶ 1 – the “n” defines both the number of segments and the number of boxes – each of the segments contain “m” control/sampling points – e.g., see figure 4)

    PNG
    media_image4.png
    268
    429
    media_image4.png
    Greyscale

	25deciding a plurality of first reference points on the boundary line for each of the plurality of first [segment] information point sets based on the plurality of first [segment] information points included in the first [segment] information point set; (Rivera, as cited above teaches this – the system decides on a number of segments which each contain reference points on the boundary line, e.g. see figure 4 – then see figures 2-3 – the system decides on reference points on the boundary line based on the “sampling points” and uses the reference points to fit the box for each segment, e.g. see the section “Elementary box” on page 4 – the “centroid” of each box is computed using the “simple average” of “r points” that were sampled [r being the reference points] wherein these are based on the “m” segment sampling points – the difference between the “r” and the “m” is that the “r” points are in a projected space, see § 3.1.2, in other words m-points are sampled, and then these points are projected into a new “ordinary system” as p reference points for fitting the box)

    PNG
    media_image5.png
    489
    788
    media_image5.png
    Greyscale

	15generating a plurality of first rectangular regions for each of the plurality of first [segment] information point sets, in which each of the plurality of first [segment]rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a 20second set value indicating a distance to the boundary line; (Rivera, see figure 3 above, also see figure 6 – two sides of the boxes contain the points on the boundary line, and two sides do not contain any points on the boundary line [e.g., the reference points] – see § 3.1.2  and see the section “Elementary box” on page 4, the boxes width is adjusted to have a distance from the boundary line wherein this is by a value set “by the segments of bigger dimension”, e.g. see figure 3, the width of the box around the line is set to the minimal widest value for all boxes, i.e. the system finds the “segment” of the biggest dimension and determines the width for all boxes from that segment

    PNG
    media_image6.png
    453
    546
    media_image6.png
    Greyscale

...
	and dividing the target region based on the plurality of first rectangular 15regions or the plurality of second rectangular regions generated according to the ... first [segment] information point set or second [segment] information point set. (Rivera, as cited above, e.g. figure 3 and figure 6 both teach this – the target region with the boundary line is divided into segments with associated boundary boxes, the claim recites that this limitation encompasses using the first set of rectangles/first set of information point sets by the use of the term “or”, also to clarify the above – Rivera teaches 2 techniques as shown in figure 6, one in which there is a “representation” with just “elementary boxes” and a second in which it is “multiresolution” – the claims encompass both of these embodiments wherein §3.1.1.2 teaches that “multiresolution” “allows us to merge pairs of segments and their respective boxes...”)
Rivera does not explicitly teach using a genetic algorithm, i.e. Rivera does not explicitly teach: 
......first gene information point sets each including a plurality of first gene information points...
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;

Ramirez teaches:
......first gene information point sets each including a plurality of first gene information points... (Ramirez, abstract, teaches a “a method for generating Oriented Bounding Boxes (OBB) using genetic algorithms (GA)” then see §2.2 – this is for a “OBB tree”, e.g. the hierarchical OBB structure of Rivera relied upon above (also see figure 3) – Ramirez modifies an algorithm similar to Rivera in order to use a “genetic algorithm” for fitting the OBBs, see § 2.3 for a general description, see §3 for the implementation, e.g. § 3.1 ¶ 1 “The oriented bounding boxes can be represented just specifying its orientation. Once the orientation is determined, the minimal bounding box that encloses the object can be easily computed....”, and then see §3.3 which teaches in part “...Once the rotation is applied, three new axes are obtained...which are the basis for creating an OBB. Now each point of the bounding box is projected into each of these axes in order to determine the major axis (the longest axis), see Figure 7, and the start/finish points of each axis...Using these values, the center of the oriented bounding box is calculated, as well as the length of each side. The longest axis is used to split the bounding box in two in order to continue building the OBB tree recursively”, in other words as taken in combination with Rivera it would have been obvious to apply a genetic algorithm for fitting the OBBs to each segment on the boundary line, wherein the genetic algorithm has chromosomes [example of a set in the point set] which are used to determine the “rotation” for “creating an OBB” for projecting the “bounding box” and calculating the “center” “as well as the length”, to clarify – each chromosome in the GA represents a rotation for the OBB which then is used, obviously, for determining the rotation for each segment of Rivera for fitting the “box” including calculating/deciding the boxes dimension based on the rotated points, e.g. figure 7)

    PNG
    media_image7.png
    146
    464
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    292
    466
    media_image8.png
    Greyscale

	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, wherein figure 4 and § 2.3 of Ramirez teaches that a GA is an iterative optimization algorithm, i.e. there is an initial population of chromosomes [gene point sets] for each segment to fit an OBB to that segment, wherein the GA iterates to “a new population” of points sets [including a second gene in regards to the first set value – the segments which indicate a degree of division from Rivera would obviously correspond to a number of “individuals” in each population [the “number of the plurality of second gene information points”] , in addition Ramirez also teaches that there are “N” as “the number of individuals”, e.g. table 2 shows that this is set to “100 individuals”)

    PNG
    media_image9.png
    396
    732
    media_image9.png
    Greyscale

	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera, which includes the second reference points, also see Ramirez § 3.3 as cited above – the sampling points of Rivera are projected into a coordinated system for creating the boxes wherein the projected sampling points are reference points on the boundary line in the projected space, Ramirez teaches performing a similar rejection as the gene information is the projection operator) 
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;  (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera – for the second set of regions, also see Ramirez §3.2 which teaches in part “Fitness function: the fitness function is used to compare individuals in order to determine which one is fittest. In our case we consider that the best oriented bounding box is the one which fits the object more tight...”, i.e. a second set of boxes/rectangles would have obviously been generated by the combination wherein they are “fit” to the segment points )
 	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs – also see § 3.2 of Ramirez, the “fitness” of each OBB is evaluated based on the “volume” such that a “lower volume means that the bounding box fits better the object”, i.e. the output of the GA is an optimal, specified gene information point that results in the best fitness for the OBB wherein this is based on an evaluation for the boxes/regions generated, e.g. for the 2D case it would have been obvious to use the “area” of each box, wherein the system specifies the better fitting OBB tree based on the genetic algorithm to use for dividing the region)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rivera on a system for creating a “tree of oriented boxes” to fit a “contour” of “geometric objects” wherein this is based on “the covariance matrix” (Rivera, see at least the abstract, § 3, and the “Elementary box” section) with the teachings from Ramirez on using a genetic algorithm for fitting OBBs to object. The motivation to combine would have been that “The genetic algorithm proposed for generating oriented bounding boxes achieves better results than the covariance method. The volume of the resulting oriented bounding boxes is lower, and the total time required for detecting 

Regarding Claim 11.
Rivera teaches: 
	A divided region generating method analyzing temporal variation of physical properties on a target object, the method comprising: (Rivera, abstract, teaches generating “hierarchically structured bounding boxes help us to quickly isolate the contour of segments in interference...Our proposed method relies upon searching for the best possible way to represent contours by means of hierarchically structured rectangular oriented bounding boxes. This technique handles 2D objects boundaries defined by closed B-spline curves with roughness details. Each oriented box is adapted and fitted to the segments of the contour”, e.g. see figures 4 and 6 for examples – this divides a region around a boundary line/”contour” into rectangular boxes using a computer – e.g. § 1 ¶ 1 – this is for “Computer Graphics and Robotics” and see the remaining portions of § 1 for additional example applications of Rivera’s technique, e.g. “computer animation”, “scene modeling”, “ray-tracing” and the like, in regards to the analyzing temporal variation of physical properties – see § 5 of Rivera – this is applied for “interference detection in animation” to detect interference “for complex objects”, e.g. figure 8, i.e. the object/objects that are bounded/divided into boxes temporally change location [the location property of the object varies], in terms of physical properties then see § 6 last paragraph “An application of the model formulated here we want to apply in the cutting stock problem, where each object could represent a desired piece of an entire material that has to be  )
	storing, in a memory, boundary information indicating a boundary line of a region occupied by the target object arranged in a target region and another 5region on a plane in the target region;(Rivera, abstract, teaches generating “hierarchically structured bounding boxes help us to quickly isolate the contour of segments in interference...Our proposed method relies upon searching for the best possible way to represent contours by means of hierarchically structured rectangular oriented bounding boxes. This technique handles 2D objects boundaries defined by closed B-spline curves with roughness details. Each oriented box is adapted and fitted to the segments of the contour”, e.g. see figures 4 and 6 for examples – this divides a region around a boundary line/”contour” into rectangular boxes using a computer – e.g. § 1 ¶ 1 – this is for “Computer Graphics and Robotics” and see the remaining portions of § 1 for additional example applications of Rivera’s technique, e.g. “computer animation”, “scene modeling”, “ray-tracing” and the like, in regards to the memory storing the contour information/boundary – this would have been obvious, e.g. see § 2 of Rivera, as 1) the computer generates and obviously stores the “contours” wherein the “contours” are defined by contour information [example of information stored in memory] and 2) it would have been obvious that a computer stores information during processing, e.g. such as in RAM)
	referring, by a processor, to the boundary information stored in the memory to generate a plurality of first gene information point sets each including a plurality of first gene information points, in which a number of the plurality of first gene information points corresponds to a first set value related to a degree 10of division of the target region; (Rivera, § 2 the contour, i.e. a boundary line, is broken down into segments and “are bounded by an oriented box” so that “all contours of the object will be covered by a set of boxes called elementary boxes”, e.g. figure 3 – in other words the system refers to information indicating the boundary line/contour in a region occupied by “objects”, divides the contour(s) into “segments” and for each segment fits a rectangle/”box” – see the remaining portions of § 3, in regards to the degree of division – see page § 2 ¶ 2 – the contour is broken into “n” segments wherein n is set based on a “minimum number of control points”, in other words the boundary line is divided into n segments [example of a degree of division] wherein each of these n-segments are then fit with an “elementary box”, e.g. see § 3 ¶ 1 – the “n” defines both the number of segments and the number of boxes – each of the segments contain “m” control/sampling points – e.g., see figure 4)
	deciding a plurality of first reference points on the boundary line for each of the plurality of first [segment] information point sets based on the plurality of first [segment] information points included in the first [segment] information point set; (Rivera, as cited above teaches this – the system decides on a number of segments which each contain reference points on the boundary line, e.g. see figure 4 – then see figures 2-3 – the system decides on reference points on the boundary line based on the “sampling points” and uses the reference points to fit the box for each segment, e.g. see the section “Elementary box” on page 4 – the “centroid” of each box is computed using the “simple average” of “r points” that were sampled the difference between the “r” and the “m” is that the “r” points are in a projected space, see § 3.1.2, in other words m-points are sampled, and then these points are projected into a new “ordinary system” as p reference points for fitting the box)
	15generating a plurality of first rectangular regions for each of the plurality of first [segment] information point sets, in which each of the plurality of first [segment]rectangular regions includes by a first side including one of the plurality of first reference points and a second side not including any of the plurality of first reference points, and the second side and the boundary line are separated by a 20second set value indicating a distance to the boundary line; (Rivera, see figure 3 above, also see figure 6 – two sides of the boxes contain the points on the boundary line, and two sides do not contain any points on the boundary line [e.g., the reference points] – see § 3.1.2  and see the section “Elementary box” on page 4, the boxes width is adjusted to have a distance from the boundary line wherein this is by a value set “by the segments of bigger dimension”, e.g. see figure 3, the width of the box around the line is set to the minimal widest value for all boxes, i.e. the system finds the “segment” of the biggest dimension and determines the width for all boxes from that segment

    PNG
    media_image6.png
    453
    546
    media_image6.png
    Greyscale

...
	and dividing the target region based on the plurality of first rectangular 15regions or the plurality of second rectangular regions generated according to the ... first [segment] information point set or second [segment] information point set. (Rivera, as cited above, e.g. figure 3 and figure 6 both teach this – the target region with the boundary line is divided into segments with associated boundary boxes, the claim recites that this limitation encompasses using the first set of rectangles/first set of information point sets by the use of the term “or”, also to clarify the above – Rivera teaches 2 techniques as shown in figure 6, one in which there is a “representation” with just “elementary boxes” and a second in which it is “multiresolution” – the claims encompass both of these embodiments wherein §3.1.1.2 teaches that “multiresolution” “allows us to merge pairs of segments and their respective boxes...”)
and analyzing the temporal variation of physical properties on the target object based on the divided target region. (Rivera, § 5 – this is applied for “interference detection in 


Rivera does not explicitly teach using a genetic algorithm, i.e. Rivera does not explicitly teach: 
......first gene information point sets each including a plurality of first gene information points...
	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value;
	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set;
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;
	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets;

Ramirez teaches:
......first gene information point sets each including a plurality of first gene information points... (Ramirez, abstract, teaches a “a method for generating Oriented Bounding Boxes (OBB) using genetic algorithms (GA)” then see §2.2 – this is for a “OBB tree”, e.g. the hierarchical OBB structure of Rivera relied upon above (also see figure 3) – Ramirez modifies an algorithm similar to Rivera in order to use a “genetic algorithm” for fitting the OBBs, see § 2.3 for a general description, see §3 for the implementation, e.g. § 3.1 ¶ 1 “The oriented bounding boxes can be represented just specifying its orientation. Once the orientation is determined, the minimal bounding box that encloses the object can be easily computed....”, and then see §3.3 which teaches in part “...Once the rotation is applied, three new axes are obtained...which are the basis for creating an OBB. Now each point of the bounding box is projected into each of these axes in order to determine the major axis (the longest axis), see Figure 7, and the in other words as taken in combination with Rivera it would have been obvious to apply a genetic algorithm for fitting the OBBs to each segment on the boundary line, wherein the genetic algorithm has chromosomes [example of a set in the point set] which are used to determine the “rotation” for “creating an OBB” for projecting the “bounding box” and calculating the “center” “as well as the length”, to clarify – each chromosome in the GA represents a rotation for the OBB which then is used, obviously, for determining the rotation for each segment of Rivera for fitting the “box” including calculating/deciding the boxes dimension based on the rotated points, e.g. figure 7)

    PNG
    media_image7.png
    146
    464
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    292
    466
    media_image8.png
    Greyscale

	using a genetic algorithm based on a selected first gene information point set selected from the plurality of first gene information point sets to generate a plurality of second gene information point sets each including a plurality of second gene information points, in which a number of the plurality of 25second gene information points corresponds to the first set value; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, wherein figure 4 and § 2.3 of Ramirez teaches that a GA is an iterative optimization algorithm, i.e. there is an initial population of chromosomes [gene point sets] for each segment to fit an OBB to that segment, wherein the GA iterates to “a new population” of points sets [including a second gene information point sets], i.e. “each generation of individuals, a new set of approximations is created by the individual selection process according to their fitness value in the problem domain...Each set of individuals is a generation, and a simple way of stopping the GA is by specifying a number of generations” (§ 2.3 of Ramirez), in regards to the first set value – the segments which indicate a degree of division from Rivera would obviously correspond to a 

    PNG
    media_image9.png
    396
    732
    media_image9.png
    Greyscale

	deciding a plurality of second reference points on the boundary line for each of the plurality of second gene information point sets based on the plurality of second gene information points included in the second gene information point set; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera, which includes the second reference points, also see Ramirez § 3.3 as cited above – the sampling points of Rivera are projected into a coordinated system for creating the boxes wherein the projected sampling points are reference points on the boundary line in 
	53Fujitsu Ref. No.: 17-00658 generating a plurality of second rectangular regions for each of the plurality of second gene information point sets, in which each of the plurality of second rectangular regions includes a first side including one of the plurality of second reference points and a second side not including any of the plurality of 5second reference points, and the second side and the boundary line are separated by the second set value;  (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs, this limitation is merely encompassing the first iteration/new population of the system of Ramirez as taken in combination with Rivera – for the second set of regions, also see Ramirez §3.2 which teaches in part “Fitness function: the fitness function is used to compare individuals in order to determine which one is fittest. In our case we consider that the best oriented bounding box is the one which fits the object more tight...”, i.e. a second set of boxes/rectangles would have obviously been generated by the combination wherein they are “fit” to the segment points )
 	specifying one of the plurality of first gene information point sets and the plurality of second gene information point sets based on evaluation of the plurality of first rectangular regions generated based on the first gene 10information point set for each of the plurality of first gene information point sets and evaluation of the plurality of second rectangular regions generated based on the second gene information point set for each of the plurality of second gene information point sets; (Ramirez, as taken in combination with Rivera, and as described above in detail, teaches this – this combination renders it obvious to use a genetic algorithm for fitting the OBBs – also see § 3.2 of Ramirez, the “fitness” of each OBB is evaluated based on the “volume” such that a “lower volume means that the bounding box fits better the object”, i.e. the output of the GA is an optimal, specified gene information point that results in the best fitness for the OBB wherein this is based on an evaluation for the boxes/regions generated, e.g. for the 2D case it would have been obvious to use the “area” of each box, wherein the system specifies the better fitting OBB tree based on the genetic algorithm to use for dividing the region)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rivera on a system for creating a “tree of oriented boxes” to fit a “contour” of “geometric objects” wherein this is based on “the covariance matrix” (Rivera, see at least the abstract, § 3, and the “Elementary box” section) with the teachings from Ramirez on using a genetic algorithm for fitting OBBs to object. The motivation to combine would have been that “The genetic algorithm proposed for generating oriented bounding boxes achieves better results than the covariance method. The volume of the resulting oriented bounding boxes is lower, and the total time required for detecting collision between objects is also lower, in some cases reducing it in more than 68%.” (Ramirez, § 5, ¶ 1)


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al., “Oriented Bounding Boxes Using Multiresolution Contours for Fast Interference Detection of Arbitrary Geometry Objects”, 2016, in view of Ramirez et al., “Optimizing Collision Detection based on OBB Trees Generated with Genetic Algorithm”, 2009 in further view of Doerr et al., “Detecting structural breaks in time series via genetic algorithms”, 2017
	
Regarding Claim 4
Rivera, as taken in combination with Ramirez above, teaches:
	The non-transitory computer-readable recording medium according to 10claim 3, wherein in the generating the plurality of first rectangular regions, boundary points are set as search targets in ascending order of distance from a first reference point as a starting point based on the coordinate value of the first axis to perform a search in a positive or negative direction of the first axis from the 15first reference point, (Rivera, page 2, col. 2, “The orientations of the boxes are computed by sampling the respective bounded contour segments.”, e.g. see figure 4- the boundary points are sampled, i.e. the system searches the boundary points inside of each segment/box, and then selects a subset of the points such that they are “uniformly sampled” (page 4, col. 1, section “Adaptation”), i.e. the system searches all of the boundary points to find “m” points that are “uniform” and samples these boundary points for use as reference points after the rotation – the “uniformly sampled” would have obviously been that the points are searched in an ascending order of distance from a first point p0 -to pr based on the coordinate value of the first axis to perform the search, in other words the system searches for and selects p0 and then searches for and selects the remaining sampled points to ensure that they are “uniformly sampled” on the segment “fin” – as the points are both in the original coordinate system and the rotated coordinate system [i.e. boundary points in the original and a first rectangular region is generated, the first rectangular region including the first reference point and including second boundary points between the first reference point and a boundary point as a search target,(Rivera, as cited above, teaches this – each rectangular region is for “uniformly sampled” boundary points, e.g. “r=5” (page 4, col. 1, section “Adaptation” , this constructs/generates a box around the first reference point and second boundary points between the first reference point and the last point, and obviously the segment/box does not generate the box for the boundary point after r =5, i.e. the box is generated around a segment of points that is limited to 5 sample points wherein Rivera page 3 col. 1, § 2 teaches that the sampled points are from “control points” in the segment wherein each segment has a “minimum number of control points” that is defined, in other words the system takes a subset of boundary points, searches them in order to sample them uniformly, wherein the subset of boundary points/control points stops at a boundary point of the next segment [search target]), 

Rivera, as taken in combination with Ramirez does not explicitly teach:
 when a difference between a coordinate value of the second axis of the first reference point and a coordinate value of the second axis of the 20boundary point as the search target exceeds the given value and 
a difference between a coordinate value of the second axis of a second boundary point and the coordinate value of the second axis of the boundary point as the search target exceeds the given value for all of the second boundary points. 

Doerr teaches: 
 when a difference between a coordinate value of the second axis of the first reference point and a coordinate value of the second axis of the 20boundary point as the search target exceeds the given value and (Doerr, abstract, teaches a system to segment/break apart a “time series” of data [example of a curve/boundary, e.g. see figure 1] wherein the system is “for detecting structural breaks”, and wherein § 2 ¶ 1 teaches that a genetic algorithm is used to find the structural breaks, and then § 3 teaches that a “minimum axes-aligned rectangle (bounding-box) is fit between the break points, in other words Doerr teaches a means for segmenting a curve/line and for each segment assigning a box to the segment,  e.g. see figure 1 – Doerr fits a box to bound the region emphasized in figure 1 by the vertical black bars- wherein Doerr, § 1.2 ¶ 3 teaches “In simple words, the algorithm then consists of repeatedly trying to modify the current set of break points by moving points, adding new ones, or removing existing ones. By referring to the fitness function, we decide whether to accept or reject such a modification” [the points are examples of reference points for each segment] then see § 4.1 ¶ 1 “For some time (a regime) the series alternates between integer values v and v+1. Then it shifts to a different regime and alternates on a different level between values ...”, in other words Doerr determines where to place the boxes based on the second axis of the points in the data [example of boundary points], i.e. when the difference between a first reference point [start of a first segment] and the next segment’s boundary point exceeds a threshold which indicates a “different regiment” with “different level between values”, then the system finishes the first segment, creates a box, and starts analyzing for the next break point/segment by looking for a “different regime”, e.g. see figure 2)

    PNG
    media_image15.png
    332
    461
    media_image15.png
    Greyscale

a difference between a coordinate value of the second axis of a second boundary point and the coordinate value of the second axis of the boundary point as the search target exceeds the given value for all of the second boundary points.  (Doerr, abstract, teaches a system to segment/break apart a “time series” of data [example of a curve/boundary, e.g. see figure 1] wherein the system is “for detecting structural breaks”, and wherein § 2 ¶ 1 teaches that a genetic algorithm is used to find the structural breaks, and then § 3 teaches that a “minimum axes-aligned rectangle (bounding-box) is fit between the break points, in other words Doerr teaches a means for segmenting a curve/line and for each segment assigning a box to the segment,  e.g. see figure 1 – Doerr fits a box to bound the region emphasized in figure 1 by the then see § 4.1 ¶ 1 “For some time (a regime) the series alternates between integer values v and v+1. Then it shifts to a different regime and alternates on a different level between values ...”, in other words Doerr determines where to place the boxes based on the second axis of the points in the data [example of boundary points], i.e. when the difference between a first reference point [start of a first segment] and the next segment’s boundary point exceeds a threshold which indicates a “different regiment” with “different level between values”, then the system finishes the first segment, creates a box, and starts analyzing for the next break point/segment by looking for a “different regime”, e.g. see figure 2, as taken in combination with Rivera and Ramirez above it would have been obvious that the reference points include rotated sampled versions of the boundary points, i.e. the second boundary point would obviously have been the first data point in the first segment, and the first reference point would have obviously been a rotated version of this point for constructing the box)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rivera, as combined with Ramirez above, on fitting bounding boxes to lines/curves for segmentation/region division such as used in interference detection (Rivera, abstract) with the teachings from Doerr on using a similar algorithm of fitting bounding boxes in order to analyze more noisy data sets, wherein the 
The motivation to combine would have been that 1) Doerr’s technique would have improved the fitting of the boxes for when there is “roughness” in the “contour” (Rivera, page 4, section “Increment”), i.e. that when the contour is noisy/rough Doerr’s technique would have been able to vary the dimensions of the boxes to better capture the noisy/rough sections instead of merely incrementing the “sides of the box” as taught by Rivera, and 2) Doerr’s technique would have enabled the system to be applied for other problems such as “Detecting structural breaks...for the statistical analysis of time series” (Doerr, abstract) which would have improved the utility of the system, i.e. Doerr teaches using a bounding box technique similar to Rivera/Ramirez for detecting breaks in time series instead of Rivera’s/Ramirez application in collision/interference detection, i.e. Doerr provides another application of a bounding box technique and uses the bounding box technique for this application as “the resulting algorithm detects break points with high precision and is computationally very efficient” (Doerr, abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gottschalk et al., “OBBTree: A Hierarchical Structure for Rapid Interface Detection” – see figure 1 – and see § 4 - figure 1 provides an example OBB for a polyline
Lin, “Curve reconstruction based on an interval B-spline curve”, 2005, see the abstract, see figure 3 and §2.2, see figure 6, see figures 8-9 – this fits a point cloud with a B-spline curve by segmenting the point cloud into a rectangle sequence wherein the rectangles are based on a “quasi-centric point sequence” (§ 4), e.g. figure 7 shows the “boundary points” and see § 4 
McMains et al., “Parallel GPU Algorithms for Interactive CAD”, 15 September 2010, University of California, Berkley, Presentation – see slide 15 on fitting surfaces of CAD models with “AABBs” and “OBBs” and then see slide 17 wherein this uses a “polyline” , and see slide 14 lower-right – this uses bounding-boxes for subdividing surfaces/objects in computer simulation tools for a “parallelizable solution”
Ong et al., “Terrain Generation Using Genetic Algorithms”, 2005, see § 3.1 and figure 1 – this uses a genetic algorithm to subdivide a “2D polygonal map” into a plurality of segments to fit the boundary lines of the map
Page et al., “Collision Detection Algorithm for NURBS Surfaces In Interactive Applications”, 2003, see abstract – this uses OBB trees for collision tests such as in 3D physics simulation and video games, wherein § 5 provides a means for dividing a NURBS surface by adding in knots
Peter’s et al., “Sleves for planar spline curves” – see abstract, figure 1, and figure 2 – this fits an enclosure around a curve in a piecewise fashion, e.g. see figure 18
Tonoyan, “Finite Element Mesh Optimization using genetic algorithms”, University of Arizona, 2004, PhD Dissertation, see page 16, ¶ 1 – this divides the mesh using a genetic algorithm, and see figure 5.13 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128